DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 7/12/2021 is acknowledged.  Applicant has elected with traverse the invention of Groups I and II.  Applicant’s reasons for the traverse if that unity of invention exists for all claims, that the Examiner has relied on PCT Rule 13.1, and not provided a discussion as to why the special technical feature does not provide a contribution over the prior art.  In response, the Examiner notes that she did in fact recognize the presence of a special technical feature, which is why she did not provide a discussion as to why the special technical feature does not provide a contribution over the prior art.  This is precisely the reason the Examiner did in fact explicitly note that Applicant can elect two, not one, groups- which in fact Applicant here did too.  Beyond that, PCT Rule 13.1 applies, which provides that the application cannot have claims to more than one product.  
As to the election of species, Applicant has elected the compound of formula (III), also with traverse stating that it is “for similar reasons as discussed in section (I) above”.  It is unclear what “similar reasons” are, and why they would apply to the election of species requirement.  Either way, the Examiner restates her responses regarding group election.
For the foregoing reasons, the restriction is still deemed to be proper and is maintained.  Claims 1-6 are pending, and have been examined herewith to the extent of Applicant’s elected species.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 reictes “[a] method for inhibiting TRPA1 activity, comprising a step of contacting with TRPA1 a compound represented by the formula (I)”.  It is unclear how to practice the instant method, i.e. to perform this contacting.  Is the TRPA1 claimed isolated and somehow soluble, or fixed, e.g. on a chip?  Is this alternatively some in vitro assay?  Is this a cell extract?  Are these cells in vitro?  Can this be inhibiting even in vivo, even though no specific administering step and host have been recited?
There is some guidance in the specification, which discloses:
- contacting a TRPA1-expressing cell with a TRPA1 agonist ([0038], [0040])
-contacting with TRPA1, for example, a cell which constitutes skin, and the like (0045])
-contacting the skin with TRPA1 ([0048])
- an external preparation for skin such as a cosmetic to be directly applied to skin, an external preparation for scalp hair which may contact with skin in some cases, and the like. ([0059], [0068]).
The Examiner interprets Applicant’s claims, in accordance with Applicant’s specification, to mean inhibiting TRPA1 activity by externally contacting the skin with a compound represented by the formula (I).
Claims 1 and 6 recite the limitation "the formula (I)" in line 2.  There is insufficient antecedent basis for this limitation “the” in the claims, since this is the first mention of this claim term in the claims.  In the interest of compact prosecution the Examiner interprets the claims without “the” on line 2.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letizia et al., “Arbanol”, Food and Chemical Toxicology, vol. 38, Supplement 3, 2000, s11-s12 (“Letizia”, of record) alone, or as further evidenced by JP 2013-79233 A (JP ‘233, of record).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejection above.
Applicant’s claim 1 recites the preamble “A TRPA1 activity-inhibitor for inhibiting TRPA1 activity”, and further recites “which comprises a compound represented by the formula (I)”.  The preamble “A TRPA1 activity-inhibitor for inhibiting TRPA1 activity” is not given patentable weight.  Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. Id. (citing Bell Communications, 55 F.3d at 620; Kropa v. Robie, 187 F.2d 150 (1951).  Here the preamble is solely drawn to the intended use of a compound, namely “A TRPA1 activity-inhibitor for inhibiting TRPA1 activity”.  Patentability “depends on the claimed structure, not on the use or purpose of that structure.” Catalina Marketing Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).
Rejection
Letizia discloses that when a patch test of coating an aqueous solution of arbanol (corresponding to the compound of formula III) after performing pre-treatment with sodium lauryl sulfate (SLS) was performed to examine skin sensitization in human volunteers, symptoms due to sensitization were not seen (in particular, see Skin sensitization of S12).  Since the same compound is placed in contact with the skin, it will achieve the same result of inhibiting TRPA1 activity.  In this respect, it is further evident that the effective amount of the TRPA1 inhibitor of Letizia exerts the same effect- namely- no symptoms of skin sensitization, as reported in Applicant’s specification when contacting a TRPA1 inhibitor to the skin.  See, e.g., Specification at [0050].  “Since the TRPA1 activity-inhibitor inhibits TRPA1 activity relevant to unpleasant irritative sensation in skin, the TRPA1 activity-inhibitor can suppress unpleasant irritative sensation in skin caused by TRPA1 activation.”
Letizia specifically assesses “skin sensitization” by pre-treatment with SLS.  JP ‘233 explicitly confirms that SLS is well-known as a skin-sensitizing component ([0014], [0015]).  This further confirms that arbanol inhibits skin sensitization by SLS in the skin sensitization test of Letizia.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-62304 A (JP ‘304), and further in view of Letizia et al., “Arbanol”, Food and Chemical Toxicology, vol. 38, Supplement 3, 2000, s11-s12 (“Letizia”, of record) alone, or as further evidenced by JP 2013-79233 A (JP ‘233, of record).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejection above.
Applicant’s claim 1 recites the preamble “A TRPA1 activity-inhibitor for inhibiting TRPA1 activity”, and further recites “which comprises a compound represented by the formula (I)”.  The preamble “A TRPA1 activity-inhibitor for inhibiting TRPA1 activity” is not given patentable weight.  Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. Id. (citing Bell Communications, 55 F.3d at 620; Kropa v. Robie, 187 F.2d 150 (1951).  Here the preamble is solely drawn to the intended use of a compound, namely “A TRPA1 activity-inhibitor for inhibiting TRPA1 activity”.  Patentability “depends on the claimed structure, not on the use or purpose of that structure.” Catalina Marketing Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).
Rejection
JP ‘304 discloses similar compounds with Applicant’s general core structure of Formula (I),

    PNG
    media_image1.png
    186
    143
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    168
    613
    media_image2.png
    Greyscale

Which are TRPA1 inhibitors, and which can applied in an external preparation and have less unpleasant irritation to the skin.  (claims, [0002], [0004], [0006]).
JP ‘304 does not explicitly disclose Applicant’s formula (III).
Letizia discloses that when a patch test of coating an aqueous solution of arbanol (corresponding to the compound of formula III) after performing pre-treatment with sodium lauryl sulfate (SLS) was performed to examine skin sensitization in human volunteers, symptoms due to sensitization were not seen (in particular, see Skin sensitization of S12).  Since the same compound is placed in contact with the skin, it will achieve the same result of inhibiting TRPA1 activity.  In this respect, it is further evident that the effective amount of the TRPA1 inhibitor of Letizia exerts the same effect- namely- no symptoms of skin sensitization, as reported in Applicant’s specification when contacting a TRPA1 inhibitor to the skin.  See, e.g., Specification at [0050].  “Since the TRPA1 activity-inhibitor inhibits TRPA1 activity relevant to unpleasant irritative sensation in skin, the TRPA1 activity-inhibitor can suppress unpleasant irritative sensation in skin caused by TRPA1 activation.”
Letizia specifically assesses “skin sensitization” by pre-treatment with SLS.  JP ‘233 explicitly confirms that SLS is well-known as a skin-sensitizing component ([0014], [0015]).  This further confirms that arbanol inhibits skin sensitization by SLS in the skin sensitization test of Letizia.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of JP ‘304, Letizia and JP ‘233 in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because the compounds of JP ‘304 and Letizia have close structural similarity of the core structure, and reveal similar effects- decreasing skin irritation on topical application to the skin.  Accordingly, it would have been obvious to a person of skill in the art to specifically assess the TRPA1 inhibitor activity of the arbinol of Letizia, since TRPA1 inhibition of the compounds of JP ‘304, which are structurally similar, is what is reported to contribute to the decrease of skin irritation on topical application to the skin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627